Citation Nr: 1704353	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which increased the Veteran's PTSD disability rating from 10 percent to 50 percent, effective June 30, 2008.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  The Veteran also testified at a hearing before a different VLJ in March 2013, who has since retired.  Transcripts of those Board hearings are also of record.

The claim was previously before the Board in July 2016, November 2015, and July 2013, at which times the above-listed issue was remanded for additional development, including for the provision of a VA examination and to reschedule a hearing before the Board.

Although the Veteran has not filed a formal claim for a TDIU during the pendency of this appeal, a derivative TDIU claim has been raised by the record as part of his increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran testified in November 2016 that he only works 20 hours a year as a security guard for a company where the owner knows him.  Therefore, in considering the increased rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a schedular rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letters dated in July 2008 and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R.          § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the ongoing severity of his PTSD, including specifically in March 2012 and September 2013.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  Increased Rating

For the following reasons, the Board concludes that a schedular rating of 70 percent for the  Veteran's service-connected PTSD is warranted for the entire appellate period.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  The Federal Circuit clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R.         § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 70 percent schedular rating for the entire appellate period.  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411;  see also Hart, 21 Vet. App. at 509-10; 38 C.F.R. § 3.400(o).  

Specifically, VA psychiatric and mental health treatment records indicate flashbacks, nightmares, social isolation, sleep disorder, irritability, angry outbursts, hypervigilance, exaggerated startle response, and trouble concentrating.  Furthermore, the Veteran testified at the November 2016 Board hearing that he has become more easily angered, including arguing with his wife, being unable to concentrate, having memory problems, and being more lethargic.  See November 2016 Board Hearing Transcript (reflecting that the Veteran "goes nuts at people" when driving; has "no push" to do daily activities such as shaving, brushing his teeth, changing his clothes, or leaving the house for days at a time; is becoming more forgetful; and unnecessarily discharged his weapon as a police officer at an oncoming car).  At the March 2013 Board hearing, the Veteran stated he avoids social situations and has "minimal" patience.  See March 2013 Board Hearing Transcript.  At the March 2012 VA examination, the Veteran reported he was depressed most of the time, and the examiner noted difficulty in establishing and maintaining work and social relationships.  March 2012 VA Examination Report.  During the July 2008 VA examination, the examiner noted that the Veteran's affect and mood were abnormal with impaired impulse control and unprovoked irritability.  See July 2008 VA Examination.  The examiner also noted panic attacks and impaired judgment.  Id.  At the December 2007 Board hearing, the Veteran testified that he does not get any enjoyment out of activities that others anticipate.  See December 2007 Board Hearing Transcript.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., observing psychiatric symptomatology such as irritability, aggression, isolation, and forgetfulness, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), and the Board finds the testimony provided by the Veteran regarding his symptomatology to be credible, as it is essentially consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

Furthermore, throughout the appellate period, the Veteran's GAF score was primarily in the 41-50 range, which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  See, e.g., July 2008 VA Examination Report (GAF of 45); March 2012 VA Examination Report (noting a GAF of 45 in January 2012); July 2013 Psychiatric Note (GAF of 50); September 2013 (GAF of 50); May 2014 Psychiatric Note (GAF of 45).  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF scores reflect serious symptomatology and further bolster the Veteran's assertion that his PTSD resulted in in occupational and social impairment with deficiencies in most areas and thus entitled him to an evaluation of 70 percent for the entire appellate period.  See December 2008 Notice of Disagreement (maintaining that his medical records reflect symptomatology warranting a 70 percent rating); see also 38 C.F.R. § 4.130, DC 9411.

The Board notes that, during the appellate period, the Veteran was also assigned GAF scores in the 51-60 range.  See, e.g., March 2012 VA Examination Report (GAF of 55); September 2013 VA Examination Report (GAF of 55); June 2014 Psychiatric Note (GAF of 55).  In this regard, a score of 51-60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, as explained above, the Veteran's overall symptomatology most closely approximates occupational and social impairment with deficiencies in most areas. 

The Board finds that the probative medical and lay evidence establishes that the Veteran experiences impaired judgment and impulse control resulting in unprovoked irritability with periods of violence.  When resolving doubt in favor of the Veteran, the Board finds that his anger and lethargy, coupled with his additional documented symptoms including anxiety, depression, isolating behaviors, flashbacks and re-experiencing, avoidance behaviors, neglect of personal hygiene, hypervigilance, exaggerated startle response, decreased concentration, and memory impairment, most closely approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.  See also Mauerhan, 16 Vet. App. 436 (holding that, for the Board to assign a specific rating, it need not find all or even some of the symptoms present; rather, it only need find that the functional effect of the symptomatology justifies a particular rating).  Accordingly, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran's claim is therefore granted.

The Board notes that at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R.    § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.; see also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411.  

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with several members of his family, including his wife, children and grandchildren, and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id. 

A comparison of the Veteran's PTSD symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that the Veteran's symptoms, including anxiety; depression; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; hypervigilance; exaggerated startle response; decreased concentration; memory impairment; and diminished social functioning, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, as discussed, the Veteran's symptoms and the resultant level of functional impairment are adequately compensated by the rating already assigned.  See Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  

Finally, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his PTSD so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (finding that referral for extraschedular consideration for his service-connected disabilities on a collective basis is required "only if that issue was reasonably raised by the record").  Accordingly, referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. At 111; Johnson, 762 F.3d at 1365.


ORDER

A schedular rating of 70 percent, but not higher, for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Although the Board sincerely regrets the further delay, as concerning the issue of entitlement to a TDIU, a remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

On remand, the Veteran should be provided an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  Specifically, the examiner must determine whether the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence that the Veteran is capable of performing work that is substantially gainful, rather than marginal).

In addition, as the case is being remanded, any VA treatment records dated since January 2017 should be obtained.

Consequently, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning the issue of entitlement to a total disability rating based on individual unemployability.  He should also be provided with and asked to complete and return a VA Form 21-8940, and should specifically be asked to provide a detailed history of his employment and income since June 2008.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2017.

3.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected PTSD, hearing loss, and tinnitus, and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given her skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


